Citation Nr: 0510641	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-12 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1942 to October 1945 and from February 1947 to February 
1954.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Houston Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for bilateral 
hearing loss, rated 10 percent.  The veteran testified at a 
videoconference hearing before the undersigned in May 2004; a 
transcript of that hearing is of record.  During the hearing, 
the undersigned granted a motion to advance the case on the 
Board's docket due to the veteran's advanced age.  In May 
2004, the Board remanded the claim for further development.


This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the May 2004 the Board noted that it had alleged that the 
veteran's hearing loss disability had increased in severity 
since a November 2002 examination; that he submitted reports 
of private audiometry in April 2003 (which was considered 
unreliable and could not be converted to VA standards 
required in the rating of hearing loss disability); and that 
VA testing could not be completed in June/July 2003.  The 
veteran testified at the May 2004 videoconference hearing 
that he would be a cooperative participant in any future 
audiometric testing scheduled, and that his hearing acuity 
had noticeably decreased since 2002.  In the May 2004 remand 
it was requested that the veteran be reexamined to assess his 
hearing acuity.  

The RO sought to arrange for scheduling the veteran for a VA 
audiological evaluation.  However, the testing facility was 
advised that the veteran was in a nursing home due to a 
stroke, and that it was unknown if he would recover 
sufficiently to be released from the nursing home.  Notably, 
it does not appear that that the veteran is bedridden, as 
recent treatment records show that he has been provided a 
wheelchair and a cane for assistance ambulating.  His medical 
care appears to be under the supervision of the Audie Murphy 
VA Medical Center, and it appears that he has been seen at 
that facility.  

Because the records appear to suggest that the veteran's 
hearing loss may have indeed increased in severity, and 
because without official audiometry there would be no basis 
to assess the extent of the increase (or to consider the 
claim other than based on the November 2002 audiometry), it 
is the opinion of the Board that the efforts to date to 
arrange for a more contemporaneous audiological evaluation of 
the veteran have not been sufficiently exhaustive to satisfy 
VA's duty to assist.  

Accordingly, the case is remanded for the following:

1.  It should be ascertained whether 
the veteran is now sufficiently mobile 
to be transported to a VA facility for 
an audiological evaluation, and if so 
arrangements should be made to schedule 
such an evaluation (with audiometric 
studies) to determine the current 
severity of the veteran's service 
connected hearing loss disability.  The 
veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  If there is a 
problem with the testing or the 
veteran's cooperation with the testing, 
such should be explained to him at the 
time, and an explanation should be 
provided for the record.  In scheduling 
the examination, consideration should 
be given to accommodating any special 
needs of the veteran, e.g., assistance 
with transportation, arranging for the 
testing to be accomplished when the 
veteran is scheduled for a visit to the 
VA facility for other purposes, etc.  
The efforts to accommodate the 
veteran's condition and  the rationale 
for any opinion offered on audiological 
evaluation should be explained in 
detail for the record.  
2.  In the event that the veteran cannot 
be transported, but is nursing home 
bound, arrangements should be made (if 
feasible) for the veteran to undergo an 
audiological evaluation at the nursing 
home, using portable audiometry 
equipment.  If this is not feasible, 
there should be a detailed explanation 
for the record why this is so.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental statement of 
the case should be issued, and the 
appellant and his representative should 
have the opportunity to respond.  The 
case should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


